UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-11638 UNITED AMERICAN HEALTHCARE CORPORATION (Exact name of registrant as specified in its charter) Michigan State or other jurisdiction of incorporation or organization) 38-2526913 (I.R.S. Employer Identification No.) 303 East Wacker Drive, Suite 1200 Chicago, Illinois 60601 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(313) 393-4571 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox. The number of outstanding shares of registrant’s common stock as of November 11, 2011 is 11,817,766. United American Healthcare Corporation Form 10-Q Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets – September 30, 2011 and June 30, 2011 2 Unaudited Condensed Consolidated Statements of Operations – Three months ended September 30, 2011 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows – Three months ended September 30, 2011 and 2010 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 26 Signatures 27 Exhibits 1 Part I.FINANCIAL INFORMATION Item 1.Financial Statements United American Healthcare Corporation and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2011 June 30, 2011 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other 91 53 Total current assets Property and equipment, net Goodwill Other intangibles, net Other assets Assets of discontinued operations 55 55 Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Long-term debt, current portion $ $ Accounts payable Accrued expenses Put obligation on common stock — Redeemable preferred member units of subsidiary, current portion and net of discount Other current liabilities Total current liabilities Long-term debt, less current portion Put obligation on common stock — Deferred tax liability Capital lease obligations, less current portion 76 Interest rate swap obligation, at fair value 62 63 Liabilities of discontinued operations 16 16 Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, 5,000,000 shares authorized; none issued — — Common stock, no par, 15,000,000 shares authorized; 11,817,766 shares issued and outstanding at both September 30, 2011 and June 30, 2011 Additional paid in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to the Unaudited Condensed Consolidated Financial Statements. 2 United American Healthcare Corporation and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended September 30, Contract manufacturing revenue $ $ Operating Expenses Cost of contract manufacturing services Marketing, general and administrative Total operating expenses Operating loss ) ) Interest and other income (expense), net ) ) Change in fair value of put obligation ) — Loss from continuing operations, before income tax ) ) Income tax expense 8 — Net loss from continuing operations ) ) Discontinued Operations: Income (loss) from discontinued operations, before income taxes 15 ) Income tax expense — — Net income (loss) from discontinued operations 15 ) Net loss $ ) $ ) Continuing Operations: Net loss per common share – basic and diluted Net loss per common share $ ) $ ) Weighted average shares outstanding Discontinued Operations: Net income(loss) per common share – basic and diluted Net income(loss) per common share $ ) $ ) Weighted average shares outstanding Net loss per common share – basic and diluted Net loss per common share $ ) $ ) Weighted average shares outstanding See accompanying Notes to the Unaudited Condensed Consolidated Financial Statements. 3 United American Healthcare Corporation and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended September 30, Operating activities Net loss $ ) $ ) Less:Net income (loss) from discontinued operations 15 ) Net loss from continuing operations ) ) Adjustments to reconcile to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt discount 48 Change in fair value of put obligation − Stock-based compensation 7 19 Net changes in other operating assets and liabilities Net cash provided by (used in) operating activities of continuing operations ) Net cash used in operating activities of discontinued operations 15 ) Net cashprovided by (used in)operating activities ) Investing activities Purchase of equipment ) ) Proceeds from sales of marketable securities − Acquisition of Pulse Systems, LLC, net of cash acquired − ) Net cash provided by (used in) investing activitiesof continuing operations ) Net cash provided by investing activitiesof discontinued operations − − Net cash provided by (used in) investing activities ) Financing activities Payments of long-term debt ) ) Redemption of preferred member units of subsidiary ) ) Proceeds from debt borrowings − Payments on capital lease obligations ) ) Net cash used in financing activitiesof continuing operations ) ) Net cash used in financing activitiesof discontinued operations − − Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents 42 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $
